Case 7:18-cv-08958-VB Document 76 Filed 09/21/20 Page 1 of 2

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK CALLY f°

. — GF pifpe

MELBOURNE RIDGE, JR.,
Plaintiff,

 

i
i
i
i
1
1
1
i
1
i
1
1
I
5
'
1
1
'
1
1
1
i
i
{
1
i
i
1
t
i
'
!
4
1
!
1
'
i
i
i
t
1
1
i
{
i
I
1!
1
!
'
1
1
1
1
1
i
'
t
1
|
pies

Vv. : ORDER

MICHAEL G. DAVIS; EMMANUEL LEON- ; 18 CV 8958 (VB)
MARTINEZ; YERMIA SOLOMON; DAVID
A. LINDSAY; and DILLON A. OTTINO,

Defendants. :
ee i ee tH A At St 9 a At | x

 

 

 

 

By Order dated August 25, 2020, following an on-the-record telephone conference, the
Court instructed plaintiff, who is proceeding pro se and in forma pauperis, to file a letter, by
September 11, 2020, setting forth any pending discovery disputes or issues and explaining why
plaintiff is entitled to information defendants have declined to provide, and also stating whether
plaintiff consents to conducting all further proceedings before a magistrate judge pursuant to 28
US.C. § 636(c). (Doc. #74).

In a letter dated September 9, 2020, plaintiff requests the Court schedule a conference
with defense counsel, which “would serve to resolve all pending discovery issues.” (Doc. #75 at
ECF 1). Plaintiff's letter fails to describe any pending discovery disputes or issues or explain
why plaintiff is entitled to information defendants have declined to provide.

Plaintiff also informs the Court he consents to conducting future proceedings before a
magistrate judge, and attached to his letter a partially executed Notice, Consent, and Reference
of a Civil Action to a Magistrate Judge form. (1d. at ECF 3).

Accordingly, it is HEREBY ORDERED:

l, By September 25, 2020, defense counsel shall notify the Court in writing whether

defendants consent to conducting all further proceedings before a magistrate judge. Ifso, then
Case 7:18-cv-08958-VB Document 76 Filed 09/21/20 Page 2 of 2

defense counsel shall fully execute and file the consent form provided by plaintiff. (Doc. #75 at
ECF 3).

2. By October 9, 2020, plaintiff shall file a letter that complies with the Court’s

 

August 25 Order, in which plaintiff must describe in detail any pending discovery disputes or
issues and explain why plaintiff is entitled to information defendants have declined to provide.

The Court has already scheduled a case management conference for October 22, 2020, to address

 

any pending discovery disputes or issues. But plaintiff must identify any pending discovery
disputes or issues so that defendants can address them, in writing, before the scheduled
conference, and so the Court can address the pending disputes or issues at the October 22, 2020,
conference.

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: September 21, 2020
White Plains, NY

SO ORDERED:

uw

Vincent L. Briccetti
United States District Judge

 
